IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSEPH LONGFELLOW, §
§ No. 226, 2014
Defendant Below— §
Appellant, § Court Below: Superior Court
(5 of the State of Delaware in and
v. § for Sussex County
§
STATE OF DELAWARE, § No. 1307014264
§
Plaintiff Below— §
Appellee. §

Submitted: February 18, 2015
Decided: March 23, 2015

Before HOLLAND, VALII-IURA, and VAUGHN, Justices.

0 R D E R
On this 23rcl day of March 2015, it appears to the Court that:

(1) Defendant-Below/Appellant Joseph Longfellow appeals from a Superior
Court jury verdict ﬁnding him guilty of Driving a Vehicle While Under the
Inﬂuence.I Longfellow raises one claim on appeal. He contends that the trial court
erred by denying his motion for a mistrial. Speciﬁcally, he argues that he was
prejudiced by a handwritten notation on a copy of the Information which was
provided to the jury during its deliberations. Someone had written in hand “3”” to

the right of “Count 1 n Driving Under the Inﬂuence.”2 Longfellow contends that this

121 Del. C. (54177.
2 The parties proceeded by Information rather than Indictment.

notation made the jury aware that he had two prior DUI convictions. We ﬁnd no
merit to Longfellow’s appeal. Accordingly, we afﬁrm.

(2) In July 2013, Delaware State Trooper James Smith responded to a report
that a black sport utility vehicle had crashed into a tree. Upon arrival, Trooper Smith
initiated contact with Longfellow who was located on the ground near the ﬁ'ont, left
side of the SUV. Longfellow told Trooper Smith that he was the SUV’s driver but
did not remember what caused the accident. Trooper Smith observed that Longfellow
had bloodshot, watery eyes, was slurring his speech, was omitting a strong odor of
alcohol, and was unable to stand on his own. Based on these observations, Trooper
Smith arrested Longfellow for DUI. A blood draw later revealed that Longfellow’s
blood alcohol concentration (“BAC”) was .14, well above the legal limit.

(3) During jury deliberations, the trial court received a note from the jury
which asked what the handwritten “3rd” meant on the Information. Longfellow
moved for a mistrial on the ground that the jury was now aware that this was his third
DUI. He argued that a new trial was the only way to cure this prejudice. The trial
court disagreed, and denied Longfellow’s motion. In so doing, the trial court stated:
“I am going to give [the jury] the instruction that the handwritten ‘third’ means

nothing . . . . Jurors are presumed to follow instructions from the [c]ourt . . . 3’3 The

3 Appellant’s Op. Br. App. at A238.

trial court thereafter provided the following instruction to thejury: “The handwritten
‘third’ means nothing. It is a clerical error, and you are to disregard it and give it no
consideration whatsoever.”" Thejury subsequently found Longfellow guilty of DUI.

This appeal followed.5

(4) “We review a trial judge’s denial of a motion for a mistrial for abuse of

1,6 t:

discretion. When a trialjudge denies a mistrial application, that decision will be

reversed on appeal only if it is based upon unreasonable or capricious grounds.”7 “A
trial judge should grant a mistrial only where there is ‘manifest necessity’ or the ‘ends
of public justice would be otherwise defeated.”8 “It is well established in Delaware
that a trial judge’s prompt curative instruction is presumed adequate to direct thejury
to disregard improper statements and cure any error.”

(5) Longfellow contends that the trial court erred when it denied his motion for
a mistrial after the jury asked for the meaning of the notation “3rd” on the

Information. His claim lacks merit. Longfellow’s contention that the notation “3rd”

‘1 Appellant’s Op. Br. App. at A239.
5 Longfellow failed to ﬁle a Reply Brief.

6 Gomez v. State, 25 A.3d 786, 793 (Del. 2011) (citing McNair v. Slate, 990 A.2d 398, 403 (Del.
2010)).

7 Banther v. State, 977 A.2d 870, 890 (Del. 2009) (citing Zirmnerman v. State, 628 A.2d 62, 65
(Del. 1993)).

E Steckel v. State, 711 A.2d 5, 1 1 (Del. 1998) (quoting Farming v. Superior Court, 302 A.2d 343,
345 (Del. 1974)).

9 Gomez, 25 A.3d at 793.

could only mean that it was his third DUI offense and be understood as such by the
jury is unpersuasive. The only inference that can be drawn from the record is that the
jury did not know what the notation “3rd” meant. This uncertainty was promptly and
carefully cured by the trial court when it instructed the jury that the term was a
“clerical error” and should be given “no consideration whatsoever.” Thus, it cannot
be said that the term “third” on the Information warranted a mistrial. The trial court
did not abuse its discretion.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

BY THE COURT:

met/21L

Justice